

Exhibit 10.9







CHENIERE ENERGY, INC.


2014-2018 Long-Term Cash Incentive Program


Approved by the Compensation Committee on April 21, 2015


Adopted by the Board of Directors on April 21, 2015


Purpose


Cheniere Energy, Inc. (the “Company”) hereby establishes and adopts this
2014-2018 Long-Term Cash Incentive Program (the “Cash LTIP”) to provide
long-term cash incentive award opportunities to incentivize and retain employees
and consultants of the Company and its affiliates, contingent upon meeting
certain performance goals.


Overview


The Cash LTIP is structured as a sub-plan of and under the Company’s 2015
Long-Term Cash Incentive Plan, as amended from time to time (the “Plan”). The
Cash LTIP sets forth the terms of the Company’s basic long-term cash incentive
program for the 2014 through 2018 Performance Periods.


Awards under the Cash LTIP for any Performance Period depend upon total
shareholder return during the applicable Performance Period and cumulatively
over the life of the 2014 through 2018 Performance Periods.


Unless otherwise defined in this Cash LTIP, capitalized terms used herein will
have the meanings assigned to them in the Plan document; provided, however, that
with respect to Awards issued under the Cash LTIP, capitalized terms will have
the meanings as may be set forth and otherwise defined in the Phantom Unit Award
Agreement under the Cash LTIP.


Nothing contained in the Cash LTIP shall prohibit the Company or any of its
subsidiaries and/or Affiliates from establishing other bonus or long-term
incentive compensation plans or programs (whether or not under the Plan) or
making awards thereunder, in each case, providing for the payment of incentive
compensation to employees and consultants of the Company, its subsidiaries,
and/or Affiliates, including any Participants (as defined below) in the Cash
LTIP.


Administration of the Cash LTIP


The Cash LTIP will be administered by the Committee in accordance with the terms
of and pursuant to its authority under the Plan.



1

--------------------------------------------------------------------------------



The Cash LTIP is (and Awards granted hereunder are) subject to all of the
provisions of the Plan, together with all of the rules and determinations from
time to time issued by the Committee and by the Board pursuant to the Plan;
provided, however, that in the event of a conflict between any provision of the
Plan and the Cash LTIP, the provisions of the Cash LTIP will control but only to
the extent such conflict is permitted under the Plan.


Performance Period


The term of the Cash LTIP (the “Term”) commenced as of November 1, 2013 (the
“Cash LTIP Start Date”) and will consist of five consecutive annual performance
periods ending October 31, 2018.


Each annual performance period during the Term (each, a “Performance Period”)
will commence on November 1 (as applicable, the “Period Start Date”) and, except
as otherwise provided herein with respect to a Change of Control during a
Performance Period, will continue through October 31 of the following year (as
applicable, the “Period End Date”).


Eligibility


Except as otherwise delegated by the Committee in accordance with the Plan and
applicable law, the Committee will determine the employees and consultants
eligible to participate in the Cash LTIP for any Performance Period(s) (the
“Participants”).


At or prior to the date of grant of Awards for each Performance Period, except
as otherwise delegated by the Committee in accordance with the Plan and
applicable law, the Committee will select and identify the Participants that
will be eligible to participate in the Cash LTIP with regard to the Performance
Period for which Awards are being granted. The Participants for any Performance
Period may include employees and consultants who commenced employment or other
services with the Company and its affiliates after the Period End Date for the
Performance Period. The Committee shall in good faith consider the
recommendations of senior management with regard to the individuals who should
be eligible to participate in the Cash LTIP for any Performance Period, but is
under no obligation to follow such recommendations.


Annual Phantom Unit Pools


The maximum aggregate long-term cash incentive pool allocable to Cash LTIP
Participants for each Performance Period (the “Aggregate Unit Pool”) will be
denominated in a number of phantom units (“Units”) equal to (i) the Applicable
TSV Percentage, multiplied by (ii) the TSV Growth, and divided by (iii) the
Average Closing Stock Price. The components of the Aggregate Unit Pool will be
calculated according to the following definitions:


▪
“Aggregate Pool Percentage” means the sum of two percent (2.0%) and the actual
percentage of TSV Growth used by the Committee to establish the General Pool.



▪
“Annual TSR” for a Performance Period means a percentage equal to (i) divided by
(ii) and multiplied by (iii) where (i) is the difference between (a) the Total
Shareholder Value for such


2

--------------------------------------------------------------------------------



Performance Period, and (b) the Total Shareholder Value for the immediately
preceding Performance Period, (ii) is the Total Shareholder Value for the
immediately preceding Performance Period, and (iii) is 100. For the first
Performance Period that ended October 31, 2014, the Total Shareholder Value for
the immediately preceding Performance Period will be deemed to be equal to
$8,362,445,350 (the “Initial TSV”).


▪
“Annualized Cumulative TSR” for a Performance Period means a percentage equal to
(i) the quotient of (a) the Total Shareholder Value for such Performance Period
divided by (b) the Initial TSV, such quotient (ii) raised to a power equal to
the quotient of (a) one (1) divided by (b) the number of Performance Periods
(including the current Performance Period) that have occurred since (and
including) the 2014 Performance Period, the resulting amount (iii) minus one (1)
and then (iv) multiplied by 100.



▪
“Applicable TSV Growth” for a Performance Period means (i) if the Senior
Executive Pool for such Performance Period is not limited by the application of
the Senior Executive Pool Limit, the actual TSV Growth for such Performance
Period as determined in accordance with this Plan, or (ii) if the Senior
Executive Pool for such Performance Period is limited by the application of the
Senior Executive Pool Limit, the Capped TSV Growth.



▪
“Applicable TSV Percentage” means:



◦
If either of the Annual TSR or the Annualized Cumulative TSR for the Performance
Period is less than eight percent (8.0%), zero percent (0%).



◦
If each of the Annual TSR and the Annualized Cumulative TSR for the Performance
Period is equal to or exceed nine percent (9.0%), the Aggregate Pool Percentage.



◦
If for the Performance Period: (i) both of the Annual TSR and the Annualized
Cumulative TSR equal or exceed eight percent (8.0%) and (ii) either the Annual
TSR or the Annualized Cumulative TSR is less than nine percent (9.0%), then the
Applicable TSV Percentage will be equal to (a) the Applicable Pool Percentage,
multiplied by (b) one hundred (100), multiplied by (c) the difference between
(x) the lesser of (A) the Annual TSR and (B) the Annualized Cumulative TSR minus
(y) eight percent (8.0%).



▪
“Average Closing Stock Price” means, as to any Performance Period, the simple
average of the closing prices of the Company’s Common Stock as reported by the
primary stock exchange on which the Company’s Common Stock is traded (as of the
date of adoption of this Cash LTIP, the NYSE MKT LLC) (the “Primary Exchange”)
on each day of trading on the Primary Exchange that occurs during a period of 30
consecutive calendar days that ends on (and includes) the day immediately prior
to last day of the applicable Performance Period. The calculation of the Average
Closing Stock Price will not include any price for any day that is a weekend,
holiday or any other day in which the Company’s Common Stock was not traded
during such day on the Primary Exchange.




3

--------------------------------------------------------------------------------



▪
“Market Capitalization” means, as to any Performance Period, (i) the Average
Closing Stock Price multiplied by (ii) the number of outstanding shares of the
Company’s Common Stock as of the last day of the Performance Period.



▪
“Total Shareholder Value” means, as to any Performance Period, (i) the Market
Capitalization for such Performance Period; plus (ii) the aggregate amount paid
by the Company for all repurchases of the Company’s Common Stock made by the
Company since the Cash LTIP Start Date (excluding repurchase of any shares
issued under the Company’s 2011 Incentive Plan or any other equity compensation
for the net settlement of taxes owed by employees); minus (iii) the aggregate
value of all stock issuances (excluding shares issued under any equity
compensation plan, including the Company’s 2011 Incentive Plan and any other
equity compensation plan) since the Cash LTIP Start Date; plus (iv) the
aggregate amount of all dividends paid to holders of the Company’s Common Stock
since the Cash LTIP Start Date.



▪
“TSV Growth” means, as to any Performance Period, a positive amount equal to:
(i) the sum of (a) the Total Shareholder Value for such Performance Period, plus
(b) any Carry-Over TSV Growth (as defined below) from the immediately preceding
Performance Period (if any and as applicable); minus (ii) the Total Shareholder
Value achieved in the most recently completed Performance Period for which
Awards were granted; provided, however, that for the first Performance Period
that ended October 31, 2014, the Total Shareholder Value for the most recently
completed Performance Period will be deemed to be equal to Initial TSV, and the
Total Shareholder Value for such 2014 Performance Period will be equal to
$16,881,586,848. If the TSV Growth is not a positive amount in excess of 0, then
the TSV Growth will be deemed to be 0.



In the event that a Change of Control (as defined in the Plan) occurs during a
Performance Period, then (i) the Period End Date for such Performance Period
shall be the date of consummation of the Change of Control; (ii) the Applicable
TSV Percentage for such Performance Period will be determined prior to the
consummation of such Change of Control, assuming that the Average Closing Stock
Price as of the last day of the Performance Period is equal to the average
closing stock price of the Company’s Common Stock as reported on the NYSE MKT
LLC over the three (3) consecutive days immediately prior to the date of
consummation of the Change of Control in which the Company’s Common Stock was
traded on the NYSE MKT LLC; and (iii) allocations among Participants for such
Performance Period will be made, and Awards for such Performance Period will be
granted, prior to the consummation of the Change of Control (and not later than
immediately prior to the Change of Control); and (iv) Awards for such
Performance Period will become vested upon the Change of Control and paid on or
within thirty (30) days following the Change of Control. For purposes of the
foregoing, the consideration payable in such Change of Control will be deemed to
be: (A) in the case of a sale, exchange or purchase of the Company’s equity
securities, the total consideration payable for such securities (including the
amount of any dividends paid to holders of the Company’s Common Stock in
connection with such Change of Control) and (B) in the case of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
the total consideration payable for such assets, net of any required repayment
of indebtedness by the Company in connection with such sale, plus the net value
of any current assets and liabilities not sold by the Company.

4

--------------------------------------------------------------------------------





For any Performance Period, the amount of the Aggregate Unit Pool, and all
calculations and determinations in respect thereof, will be determined by the
Committee as soon as practicable after the end of the Performance Period
(consistent with generally accepted accounting principles and/or as identified
in the Company’s financial statements, notes to the financial statements,
management’s discussion and analysis, or other Securities and Exchange
Commission filings).


Allocation of Aggregate Unit Pool and Determination of Individual Awards


Following the determination of the maximum Aggregate Unit Pool for a Performance
Period, the Committee (or its delegate) will approve, or review and recommend to
the Board for approval in accordance with the Company’s Compensation Committee
Charter (as amended and/or restated from time to time), allocations of
individual Awards for such Performance Period, in accordance with the terms and
conditions set forth below and in the Plan and subject to all requirements under
applicable law (including the Exchange Act) and applicable stock exchange rules;
provided, however, that to the extent required by the Company’s Compensation
Committee Charter (as amended and/or restated), Awards to Executive Officers
shall be reviewed and recommended by the Compensation Committee to the Board for
approval, and for the avoidance of doubt, the term “Committee” as used herein
shall be deemed to refer to the Board for purposes of the grant of any such
Awards.


The Chief Executive Officer of the Company shall participate in the Senior
Executive Pool (as defined below). In addition, the Committee shall select and
identify, after consultation with the Chief Executive Officer of the Company,
the other individuals who will participate in the Senior Executive Pool (as
defined below) with respect to each Performance Period (such individuals,
together with the Chief Executive Officer of the Company, the “Senior
Executives”). The individuals comprising the Senior Executive Pool in a
Performance Period need not be the same individuals (other than the Chief
Executive Officer of the Company) comprising the Senior Executive Pool in any
other Performance Period or Periods.
The Committee will also establish the number of Units that may be granted to
Participants who comprise the Senior Executive Group with respect to any
Performance Period, in the aggregate (the “Senior Executive Pool”). The number
of Units that will be granted to the Senior Executives from the Senior Executive
Pool for any Performance Period (except the 2014 Performance Period) shall equal
the lesser of (i) two percent (2%) of the TSV Growth divided by the Average
Closing Stock Price and (ii) one-and-a-half percent (1.5%) of the total number
of shares of the Company’s Common Stock outstanding as of the last day of the
applicable Performance Period, subject to any of the applicable adjustment
provisions in the Plan (the “Senior Executive Pool Limit”). However, if the
Senior Executive Pool for any Performance Period is limited by the Senior
Executive Pool Limit in clause (ii) above, the Committee shall determine the
level of TSV Growth for the Performance Period (the “Capped TSV Growth”) that,
when divided by the Average Closing Stock Price, would result in a Senior
Executive Pool equal to the number of Units actually payable to the Senior
Executives as a result of the Senior Executive Pool Limit in such clause (ii),
and the excess (if any) of the actual TSV Growth for such Performance Period
over the Capped TSV Growth (such excess,

5

--------------------------------------------------------------------------------



the “Carry-Over TSV Growth”) will be included in the calculation of the TSV
Growth for the immediately subsequent Performance Period.


Following the determination of the Senior Executive Pool by the Committee for
any Performance Period, the Committee shall allocate the Senior Executive Pool
among Participants designated as Senior Executives for such Performance Period
after consultation with, and soliciting the recommendations of, the Chief
Executive Officer of the Company; provided, however, that the number of Units
underlying such Senior Executives’ Awards from the Senior Executive Pool, in the
aggregate, shall not exceed the Senior Executive Pool Limit for the applicable
Performance Period except as otherwise determined by the Committee in its sole
discretion. Except as otherwise determined by the Committee in its sole
discretion, the Chief Executive Officer of the Company will be allocated Awards
in respect of fifty percent (50%) of the total number of Units in the Senior
Executive Pool for each Performance Period; provided, however, that the
Committee may, in its sole discretion, allocate Awards to the Chief Executive
Officer in respect of an amount of Units that is less than or in excess of fifty
percent (50%) of the total Senior Executive Pool for the Performance Period.


The Committee will also establish the number of Units that may be granted to
Participants who are not Senior Executives for any Performance Period, in the
aggregate (the “General Pool”); provided, however, that except as otherwise
determined by the Committee in its sole discretion, the number of Units
comprising the General Pool for any Performance Period shall have a targeted
range of (a) not less than two percent (2%) of the Applicable TSV Growth divided
by the Average Closing Stock Price, and (b) not in excess of four percent (4%)
of the Applicable TSV Growth divided by the Average Closing Stock Price (the
“General Pool Limit”). The Committee may, in its sole discretion, establish a
General Pool that is less than the amount in clause (a) above or in excess of
the amount in clause (b) above for any given Performance Period.


Following the determination of the General Pool by the Committee for any
Performance Period, the Chief Executive Officer of the Company will present
recommendations for the allocation of the General Pool to the Committee for
review, modification, and approval; provided, however, that the number of Units
underlying such non-Senior Executives’ Awards from the General Pool, in the
aggregate, shall not exceed the General Pool Limit for the applicable
Performance Period except as otherwise determined by the Committee in its sole
discretion.


Except as otherwise determined by the Committee in its sole discretion, Senior
Executives shall not receive any allocations from the General Pool and
non-Senior Executives shall not receive any allocations from the Senior
Executive Pool. Notwithstanding the foregoing, any Awards shall be subject to
all legal requirements under applicable law (including the Exchange Act) and
applicable stock exchange rules and requirements and to the extent, if any, the
foregoing parts of this paragraph would be in violation thereof, they shall be
null and void and the relevant decisions shall be made by the Committee in its
sole discretion.


At any time following the determination of any allocation of the Aggregate Unit
Pool to a Participant for any Performance Period or Performance Periods, the
Committee (or its delegate) may in its sole discretion communicate to any or all
Participants the applicable allocation made to such Participants

6

--------------------------------------------------------------------------------



in writing promptly following the determination thereof (such written notice, an
“Allocation Notice”).


Any allocation determined with respect to a Participant for any Performance
Period who forfeits his or her right to receive an Award under the Cash LTIP for
such Performance Period may be reallocated by the Committee (or its delegate) to
any other Participant or Participants at any time prior to grant; provided,
however, that except as otherwise determined by the Committee, there will be no
reallocations of forfeited allocations or Awards.


Terms and Conditions of Awards


Following the determination of individual Award allocations from the Aggregate
Unit Pool by the Committee (or its delegate), the Company will issue awards of
Units under the Cash LTIP pursuant to a written Phantom Unit Award Agreement.
The number of Units issued to any Participant under an Award in respect of any
Performance Period under the Cash LTIP will be determined based the allocations
from the Aggregate Unit Pool.


All Units issued pursuant to the Cash LTIP will be awarded no later than March
15 of the year following the last day of the applicable Performance Period,
subject to the Participant’s continued employment in good standing through the
date of grant, provided, however, that Awards for the 2014 Performance Period
will be issued following the date on which the Cash LTIP is adopted by the Board
(but no later than March 15 of the year following the last day of the year in
which the Cash LTIP is adopted by the Board). A Participant whose employment
terminates for any reason (or no reason) prior to the date of issuance of Awards
for the applicable Performance Period will not receive an Award of Units under
the Cash LTIP for the applicable Performance Period.


Except as otherwise determined by the Committee and set forth in the Phantom
Stock Award Agreement, Units issued under the Cash LTIP will be granted subject
to the Plan and evidenced pursuant to a Phantom Stock Award Agreement having
terms and conditions as set forth below:


▪
Vesting. The Units will become vested and the forfeiture restrictions will lapse
as follows, in each case, subject to the Participant’s continued employment in
good standing through the applicable vesting date, one-third (1/3rd) of the
Units will become vested and payable on the first, second and third
anniversaries of the date of grant or such other date as may be determined by
the Committee and set forth in the Phantom Stock Award Agreement; provided,
however, that with respect to Awards for the 2014 Performance Period, Units will
become vested and the forfeiture restrictions will lapse as follows, in each
case, subject to the Participant’s continued employment in good standing through
the applicable vesting date: one-third (1/3rd) of the Units will become vested
and payable on February 1 of the calendar year commencing immediately after the
calendar year in which the date of grant occurs; an additional one-third (1/3rd)
of the Units will become vested and payable on February 1 of the second (2nd)
calendar year commencing after the calendar year in which the date of grant
occurs; and the remainder of the Units will become vested and payable on
February 1 of the third (3rd) calendar year commencing after the calendar year
in which the date of grant occurs. The period from the date of


7

--------------------------------------------------------------------------------



grant for any given Award of Units until such Units become vested and payable
will be referred to as the “Restricted Period.” If an installment of the vesting
and release of Units from the Restricted Period covers a fractional Unit, such
installment will be rounded down to the next lower whole Unit, except the final
installment, which will be for the balance of the total Units.


Except as otherwise set provided herein or in an applicable Phantom Unit Award
Agreement, upon the termination of a Participant’s employment with the Company
and its affiliates, all outstanding Units not then vested as of the date of
termination will not vest and will be deemed cancelled and forfeited as of such
date of termination of employment.


▪
Change of Control. Upon a Change of Control (as defined below), all outstanding
and unvested Units will become vested and payable as of the date of such Change
of Control.



▪
Termination of Employment due to Death or Disability. If the Participant’s
employment with the Company or an affiliate is terminated due to the death of
the Participant or by the Company or an affiliate due to the Disability (as
defined below) of the Participant, while performing Continuous Service, then all
outstanding and unvested Units will become vested and payable as of the date of
such termination.



▪
Termination of Employment without Cause or for Good Reason. If the Participant’s
employment with the Company or an affiliate is terminated by the Company or an
affiliate without Cause (as defined below) or, to the extent (and only to the
extent) set forth in the Phantom Unit Award Agreement, by the Participant for
Good Reason (as defined below), then all outstanding and unvested Units will
become vested and payable as of the date of such termination.



Notwithstanding anything herein to the contrary, vesting of outstanding and
unvested Units will not be accelerated as a result of a termination by the
Company or an affiliate without Cause or due to the Disability of the
Participant or by Participant for Good Reason, in each case, unless the
Participant (or the Participant’s beneficiaries or estate) shall execute and
deliver to the Company (and not revoke) a fully effective release of claims in
the form, if any, as may be required by, and in such form provided by, the
Company, within 60 days after the date of termination (or such longer period
specified by the Company in writing). If a release is required by the Company as
a condition of such acceleration of vesting, and such release is not timely
executed and delivered by the Participant, or if such release is timely executed
but is subsequently revoked by the Participant, any Units which were unvested as
of the date of termination shall be deemed cancelled and forfeited as of such
date of termination of employment, and no payments shall be made in respect
thereof.


The terms “Cause,” “Disability” and “Change of Control” as applied to any Award
under the Cash LTIP will have the meaning set forth in the Plan, unless
otherwise determined by the Committee and set forth in the applicable Phantom
Unit Award Agreement.



8

--------------------------------------------------------------------------------



The term “Good Reason” as applied to any Award under the Cash LTIP will have the
meaning, if any, set forth in the applicable Phantom Unit Award Agreement;
provided, however, that in the absence of a “Good Reason” definition in the
applicable Phantom Unit Award Agreement, no resignation by the Participant shall
constitute a termination of employment with the Company or an affiliate by the
Participant for Good Reason purposes of the Award.


Amendment and Termination


The Committee may, except as otherwise provided in a written agreement with any
Participant, at any time, including during a Performance Period, alter, amend,
suspend, modify, restate, supplement or terminate the Cash LTIP; provided,
however, that no such amendment, suspension or termination will have a
materially adverse effect on any Awards previously granted under the Cash LTIP
to a Participant or any allocation of the Aggregate Unit Pool communicated to a
Participant pursuant to an Allocation Notice (it being understood that an
amendment to permit the Company to grant restricted shares of Company Common
Stock in lieu of Units or to settle awards in shares of the Company’s Common
Stock in lieu of cash, or any grant or settlement pursuant to such an amendment,
shall not be deemed to have a materially adverse effect on any Award or
allocation). The Company and its affiliates will be under no obligation to
continue the Cash LTIP after the 2018 Performance Period or to offer any other
annual bonus program in any future period. Notwithstanding anything herein to
the contrary, the Committee may suspend, amend or terminate the Cash LTIP and
any Allocation Notice issued hereunder following a Change of Control with
respect to any or all future Performance Periods.


Taxes


The Company will have the right to take any action as may be necessary or
appropriate to satisfy any federal, state, local or any other tax withholding
obligations or national insurance/social security obligations as it determines
are necessary in relation to Awards under this Cash LTIP and/or arising from the
issuance, vesting or disposal of Awards acquired under the Cash LTIP and/or the
Plan, including, without limitation, to the extent permitted by Section 409A of
the Code, accelerating payment in respect of Awards in order to pay the Federal
Insurance Contributions Act tax imposed under Sections 3101, 3121(a), and
3121(v)(2) of the Code, as applicable, in respect of Awards under the Cash LTIP.


Participants will be solely responsible for and liable for any tax consequences
(including but not limited to any interest or penalties) as a result of
participation in the Cash LTIP. None of the Board, the Company or the Committee
makes any commitment or guarantee that any federal, state or local tax treatment
will apply or be available to any person participating or eligible to
participate hereunder and assumes no liability whatsoever for the tax
consequences to the participants.


Section 13(h) of the Plan is hereby incorporated and shall apply to the Cash
LTIP and all Awards hereunder. Without limiting the generality of the foregoing,
all Awards under the Cash LTIP are intended to comply with, or be exempt from,
the requirements of Section 409A of the Code and will be interpreted
accordingly, and the Company makes no commitment or guarantee to Participants
that any federal or state tax treatment will apply or be available to any person
eligible for benefits

9

--------------------------------------------------------------------------------



under an Award and in no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed as a result of Section
409A or any damages for failing to comply with Section 409A.


The Company makes no commitment or guarantee to Participants that any particular
United Kingdom tax treatment will apply or be available to any person eligible
for benefits under an Award and in no event whatsoever will the Company be
liable for any tax, interest or penalty that may be imposed under any applicable
United Kingdom employment tax legislation. If the Company so requires,
Participants subject to UK taxation in respect of an Award will enter into an
election under section 431 of the Income Tax (Earnings and Pensions) Act 2003.
Upon the making of such election, the Company and/or the Participant’s employer
will have the right to take any action as may be necessary to comply with
related reporting obligations and withholding obligations in respect of income
tax and National Insurance Contributions which may arise from the making of such
election.


Miscellaneous


The obligations of the Company under the Cash LTIP will be binding upon any
successor corporation or organization (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business and/or assets of the entity.


No right or benefit under the Cash LTIP will be subject to alienation, sale,
assignment, pledge, encumbrance, garnishment, execution or levy of any kind or
charge, and any attempt to alienate, sell, assign, pledge, encumber and, to the
extent permitted by applicable law, garnish, execute upon or levy upon the same,
will be void and will not be recognized or given effect by the Company.
The Cash LTIP and all determinations made and actions taken thereunder will be
governed by the laws of the State of Delaware.


No person will have any claim or right to participate in the Cash LTIP or to
receive any allocation or be issued any Award in the Cash LTIP, in each case,
except as otherwise determined by the Committee (or its delegate) or pursuant to
any agreement. An allocation from the Aggregate Unit Pool for any Performance
Period(s) will not confer on any Participant a right to continued employment
with the Company. The Company expressly reserves the right to terminate the
employment or services of any Participant at any time. Any Award granted to any
Participant will remain subject to the terms thereof, including without
limitation and as applicable, the Plan and any Phantom Unit Award Agreement to
which such Award may be subject.


The Cash LTIP shall be funded from the general assets of the Company as and when
payments become due under the Cash LTIP and the applicable Phantom Unit Award
Agreement, and any obligations under the Cash LTIP arising from, or relating to,
any Award will constitute a general unsecured claim. Participants do not have
any right or interest, whether vested or otherwise, in the Cash LTIP or in any
amount payable hereunder until the grant of Awards thereof and unless all of the
terms, conditions and provisions of the Plan, the Cash LTIP and the applicable
Phantom Unit Award Agreement have been complied with. Nothing contained in the
Cash LTIP shall require the Company or any of its subsidiaries and/or Affiliates
to segregate or earmark any cash, shares of stock or other property for payment
of amounts under the Cash LTIP or any Award issued hereunder.

10